    Case 3:19-cv-00199-GMG Document 7 Filed 06/05/20 Page 1 of 3 PageID #: 40




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     MARTINSBURG



JAMES ALBERT SLONAKER,

                  Petitioner,

                                                             CRIMINAL ACTION NO.: 3:17-CR-54
v.                                                           CIVIL ACTION NO.: 3:19-CV-199
                                                             (GROH)

UNITED STATES OF AMERICA,

                  Respondent.



                   ORDER ADOPTING REPORT AND RECOMMENDATION

          Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 50] on May 12, 2020. 1 Therein,

Magistrate Judge Trumble recommends that the Petitioner=s Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody [ECF

Nos. 38, 44] be denied and dismissed with prejudice as untimely filed.

          Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,



1
    All CM/ECF numbers cited refer to Petitioner’s criminal case, 3:17-CR-54, unless otherwise stated.
  Case 3:19-cv-00199-GMG Document 7 Filed 06/05/20 Page 2 of 3 PageID #: 41




150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a petitioner’s right to appeal this Court’s Order. 28.U.S.C..' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

         Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Petitioner on May 12, 2020. ECF No. 50. The Petitioner accepted service on May

18, 2020. ECF No. 51. To date, no objections have been filed. Accordingly, this Court

will review the R&R for clear error.

         Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 50] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Accordingly, the

Respondent’s Motion to Dismiss [ECF No. 49] is hereby GRANTED, and the Petitioner’s

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody [Civil Action No. 3:19-CV-199, ECF No. 1; Criminal Action No. 3:17-

CR-54, ECF Nos. 38, 44] is DENIED and DISMISSED WITH PREJUDICE as untimely

filed.

         As a final matter, upon an independent review of the record, this Court hereby

DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

         This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Petitioner by certified mail, return


                                               2
 Case 3:19-cv-00199-GMG Document 7 Filed 06/05/20 Page 3 of 3 PageID #: 42




receipt requested, at his last known address as reflected on the docket sheet.

      DATED: June 5, 2020




                                           3
